anonymous petitioner v commissioner of internal revenue respondent docket no 8256-12d filed date r issued p a final adverse determination_letter first rev- ocation letter accompanied by an examination_report that revoked p’s tax-exempt status under sec_501 retroactively to date litigation ensued and was settled by a closing_agreement pursuant to the closing_agreement p agreed not to contest revocation of its tax-exempt status for prior years and to make a lump-sum payment to satisfy its tax obligations for those years r agreed to withdraw the first revocation letter to consider p’s new application_for exempt status and after acting on that application to issue a new anonymous v commissioner revocation letter r granted p’s new application_for exempt status and issued a new revocation letter second revocation letter this letter likewise revoked p’s exempt status retro- actively to date but did not include the examination_report sec_6110 provides that e xcept as otherwise pro- vided in this section any written_determination shall be open to public inspection the second revocation letter as properly redacted has been made available for public inspection p initiated this action under sec_6110 to restrain disclosure of the first revocation letter and accompanying examination_report p contends that r’s withdrawal of that letter before it was disclosed had the effect of rendering it un-issued or a legal nullity because the disclosure obligation is triggered upon issuance of any writ- ten determination see sec_6110 acceptance of p’s argument would prevent the first revocation letter and accompanying examination_report from being open to public inspection at all alternatively p asks that we restrain r from disclosing the portion of the examination_report that dis- cusses private_inurement r contends that the first revoca- tion letter and accompanying examination_report as properly redacted must be disclosed held the first revocation letter and accompanying examination_report constitute a written_determination that was properly issued to p these documents must therefore be made available for public inspection under sec_6110 subject_to the deletions required by sec_6110 held further neither sec_6110 nor any other provision of sec_6110 authorizes the deletion in its entirety of the portion of the examination_report discussing private_inurement sealed for petitioner sealed for respondent opinion lauber judge this is an action under sec_6110 to restrain disclosure of a written_determination issued by the internal_revenue_service irs or respondent peti- all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure the record in this case is sealed pursuant to rules and we accordingly state the facts in a manner intended to avoid any inadvertent disclosures the appellate venue is in the u s court_of_appeals for the district of columbia circuit see sec_7482 if for any continued united_states tax_court reports tioner seeks to restrain the irs from opening for public inspection subject_to appropriate redactions a final adverse determination_letter issued to petitioner on date first revocation letter by this letter the irs revoked petitioner’s tax-exempt status retroactively to date litigation concerning this determination ensued and was settled by a closing_agreement on date pursuant to the closing_agreement petitioner agreed not to contest revocation of its tax-exempt status for prior years and to make a lump- sum payment in fulfillment of its tax obligations for those years the irs agreed to withdraw the first revocation letter and to process a new application_for tax-exempt status that petitioner had filed on date on date the irs granted petitioner’s new application and recognized it effective date as an organization described in sec_501 the irs concurrently issued petitioner a revised final adverse determination_letter second revocation letter the second revocation letter revoked petitioner’s exempt status for the period beginning date and ending date the day before date the second revocation letter as properly redacted has been made available for public inspection pursuant to sec_6110 in light of these circumstances petitioner contends that the first revocation letter should be deemed never to have been issued because the disclosure obligation is triggered upon issuance of any written_determination see sec_6110 acceptance of petitioner’s argument would prevent that letter from being open to public inspection at all alter- natively petitioner asks us to restrain respondent from pub- licly releasing-even as properly redacted-the portion of the first revocation letter and accompanying examination_report that discusses respondent’s findings concerning pri- vate inurement we conclude that petitioner is not entitled to either form of relief the parties have agreed on the redactions to the first revocation letter and accompanying examination_report that are required by sec_6110 we hold that the reason no subparagraph of the preceding sentence applies then such deci- sions may be reviewed by the court_of_appeals for the district of colum- bia petitioner’s principal_place_of_business is thus irrelevant anonymous v commissioner letter and report as thus redacted must be made available for public inspection background this case was submitted fully stipulated under rule petitioner is a nonprofit corporation that the irs prior to date recognized as tax exempt under sec_501 fol- lowing an examination for certain tax years after date the audit period the irs notified petitioner that it was pro- posing to revoke petitioner’s tax-exempt status this notice included an examination_report rar identifying four issues that the irs believed to warrant revocation including a finding that petitioner had allowed proceeds from its activi- ties to inure to the benefit of private individuals petitioner filed a protest and the case was considered by the irs appeals_office appeals in its rebuttal to the pro- test the examination team stated its view that the protest advanced unpersuasive arguments that do not change the ultimate decision reached in the rar the examination team made a recommendation not to pursue the private_inurement issues issue number of the rar but confirmed its view that revocation was justified on the other three grounds the report had advanced petitioner engaged in a lengthy administrative process in an effort to resolve the case with appeals that effort was ultimately unsuccessful on date the irs national_office issued petitioner by certified mail a letter styled a final adverse determination regarding your exempt status first revocation letter this letter formally concluded the irs investigation and revoked petitioner’s tax- exempt status retroactively to date the letter informed petitioner you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of sec_501 and sec_1_501_c_3_-1 you did not engage primarily in activities that accomplish one or more of the exempt pur- poses specified in sec_501 you are operated for a substantial non-exempt purpose you are operated for the benefit of private rather than public interests and your activities resulted in substantial private benefit united_states tax_court reports the letter included a lengthy report detailing the results of the irs investigation this report stated the applicable law and applied the law to the facts of petitioner’s case the report upheld the examination team’s initial determinations as set forth in the rar and concluded that revocation was warranted on all four grounds the examination team had identified including private_inurement the first revocation letter was accompanied by a notice of intention to disclose see sec_6110 this notice informed petitioner that the irs intended to make the first revocation letter and accompanying report open for public inspection under sec_6110 subject_to redaction of identifying and other confidential information as required by sec_6110 the irs also expressed its intention to impose a tax_liability for the audit period reflecting defi- ciencies in income_tax flowing from petitioner’s taxable status during those years litigation ensued after extensive negotiations petitioner and respondent reached a settlement that resolved all issues except those raised by the instant disclosure action in a closing_agreement executed on date petitioner agreed not to contest revocation of its tax-exempt status for prior years and to make a lump-sum payment in fulfillment of its tax obligations for those years the irs agreed to withdraw the first revocation letter and to process a new form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code that petitioner had filed on date it was agreed that the irs would issue a new revocation letter after acting on the form_1023 consistently with the closing_agreement the irs informed petitioner in a one-sentence letter also issued on date we have determined that it is in the best interests of the internal_revenue_service at this time to withdraw the final adverse determination_letter dated date which revoked your tax-exempt status effective date upon completing its review of petitioner’s form_1023 the irs issued on date a determination_letter recognizing petitioner as an organization described in sec_501 this determina- tion as to petitioner’s tax-exempt status was effective date the date the form_1023 was filed consistently with that action the irs issued petitioner a new final adverse deter- mination letter also issued on date second revocation anonymous v commissioner letter revoking petitioner’s tax-exempt status for the period beginning on date and ending on date the day before date the reasoning stated in the second revocation letter was substantially identical to that stated in the first revocation letter including the following sentence you are operated for the benefit of private rather than public interests and your activities resulted in substantial private benefit how- ever the second revocation letter was not accompanied by the lengthy report outlining the facts discovered during the irs investigation and applying the law to those facts the second revocation letter as properly redacted has been made available for public inspection under sec_6110 the closing_agreement executed on date resolved all issues between the parties except those raised by the instant disclosure action in this action petitioner seeks to restrain respondent’s public disclosure of the first revocation letter and accompanying examination_report or in the alternative to restrain disclosure of the section of that report discussing private_inurement in the event we determine that these documents must be made available for public inspection under sec_6110 the parties have reached agreement on and stipulated to the redactions necessary to protect petitioner’s confidentiality under sec_6110 i legal standard and burden_of_proof discussion the submission of this case fully stipulated changes nei- ther the burden_of_proof nor the effect of a failure of proof see rule b 123_tc_258 in an action to restrain disclosure the burden_of_proof as to the issue of whether disclosure should be made shall be upon the petitioner rule b petitioner also bears under rule the burden_of_proof as to the jurisdic- tional requirements described in rule c the tax_court is a court of limited jurisdiction and we must ascertain whether the case before us is one that congress has author- ized us to consider see sec_7442 81_tc_879 however we always have jurisdiction to determine whether we have jurisdiction united_states tax_court reports 135_tc_70 83_tc_309 ii the merits a the statutory scheme for disclosure actions congress mandated in sec_6110 that the text of any written_determination and any background_file_document relating to such written_determination shall be open to public inspection except as otherwise provided in sec_6110 sec- tion c provides that the secretary before disclosing any written_determination shall delete seven specified types of information these include the names addresses and other identifying details of the person to whom the writ- ten determination pertains and information the disclosure of which would create a clearly unwarranted invasion of pri- vacy sec_6110 before disclosing a written_determination the irs must provide interested persons with a notice of intention to dis- close sec_6110 and must provide those persons with administrative remedies to challenge the proposed level of disclosure sec_6110 an interested person who has exhausted his administrative remains aggrieved may commence an action to restrain disclosure sec_6110 iii this judicial remedy is created in favor of an interested person who disagrees with any failure to make a deletion with respect to that portion of any written_determination or any background_file_document which is to be open to public inspection sec_6110 remedies but the statute specifically circumscribes this court’s jurisdic- tion in an action to restrain disclosure sec_6110 provides that an aggrieved person may within days after the mailing by the secretary of a notice of intention to disclose any written_determination or background file docu- ment file a petition in the united_states tax_court anonymously if appropriate for a determination with respect to that portion of such sec_6110 provides that certain written determinations need not be made publicly available but shall be made available only upon written request these include documents created during criminal inves- tigations and jeopardy assessments sec_6110 and written deter- minations addressing changes in a taxpayer’s accounting_method annual_accounting_period and similar technical matters see sec_6110 none of these exceptions is relevant here anonymous v commissioner written_determination or background_file_document which is to be open to public inspection by limiting our role to the making of a determination with respect to that portion of such written_determination that shall be disclosed the statute restricts our jurisdiction to deciding the propriety of the commissioner’s proposed dele- tions this limitation on our jurisdiction is confirmed by sec_6110 which provides that the commissioner shall not be required by any court to refrain from disclo- sure of any written_determination whose disclosure is man- dated by sec_6110 in 134_tc_13 a tax- payer sought to restrain the irs from disclosing a private_letter_ruling plr in its entirety the taxpayer based this demand on its submission that the contents of the plr are contrary to law and thus respondent acted arbitrarily capri- ciously and in bad faith in issuing it id pincite we declined to consider the taxpayer’s argument concluding that s ection f a limits this court’s determination to the commissioner’s deletion decisions t c pincite as we explained that section grants this court jurisdiction to make a determination with respect to the commissioner’s decision to delete or not delete information from a plr before public disclosure id pincite sec_6110 does not give this court the authority to order the commis- sioner to restrain disclosure of a plr in its entirety t c pincite having concluded that the plr at issue con- stituted a written_determination within the meaning of sec_6110 we held that we lacked jurisdiction to consider the relief petitioner requested we operate under the same jurisdictional constraint here if the first revocation letter and accompanying report con- stituted a written_determination that was issued to peti- tioner we have no authority to order respondent to withhold it from public inspection altogether our jurisdiction is then limited to deciding the propriety of the irs’ proposed dele- tions-a task that the parties by their agreement have already discharged for us b written_determination the term ‘written determination’ means a ruling deter- mination letter technical_advice_memorandum or chief united_states tax_court reports counsel advice sec_6110 the regulations define a ruling as a written_statement issued by the national_office to a taxpayer that interprets and applies tax laws to a specific set of facts sec_301_6110-2 proced admin regs a ruling generally recites the relevant facts sets forth the applicable provisions of law and shows the application of the law to the facts ibid ‘issuance’ of a writ- ten determination occurs with respect to rulings and deter- mination letters upon the mailing of the ruling or deter- mination letter to the person to whom it pertains id para h the first revocation letter with its explanatory report thus constitutes a written_determination that must be made available for public inspection if it was a determina- tion letter or a ruling that was issued to petitioner an organization seeking recognition of exemption under sec_501 must file an application on form_1023 dem- onstrating its compliance with the statutory requirements if the irs believed these requirements were satisfied it would issue for the tax period at issue a favorable determination_letter or ruling to the requesting organization revproc_2014_9 sec_4 2014_2_irb_281 if the irs con- cluded that these requirements were not satisfied it would communicate that proposed decision to the applicant this communication took the form of a proposed adverse deter- mination letter if issued by eo determinations and a pro- posed adverse_ruling if issued by eo technical id secs dollar_figure and i r b pincite in either case the requesting organization was afforded protest appeal and conference rights if the irs ultimately decided that the application must be denied it would issue as appropriate a the first revocation letter was not a technical_advice_memorandum tam because it was not issued by the irs national_office to an irs dis- trict director or field_office see sec_301_6110-2 proced admin regs respondent notes that the terminology of this regulation does not comport with current practice because the irs has not had district directors for several years however tams are still issued by the national_office and if adopted by the relevant field_office are regarded as having been issued for purposes of sec_6110 the revenue_procedure governing applications for recognition of exemp- tion under sec_501 is usually updated annually see revproc_2015_9 sec_1 2015_2_irb_249 the provisions discussed in the text are substantially_similar to those in effect for the relevant tax period anonymous v commissioner final adverse determination_letter or a ruling id secs dollar_figure and i r b pincite final adverse if an organization initially received a favorable irs deter- mination but failed to operate as sec_501 requires the determination_letter or ruling recognizing its exemp- tion might be revoked or modified revproc_2014_9 sec_12 i r b pincite this revocation might be retroactive if the organization omitted or misstated a mate- rial fact in its application materials operated in a manner materially different from that originally represented or engaged in improper transactions id sec_12 i r b pincite in the case of a revocation or modification of a determination_letter or ruling the appeal and conference procedures were generally the same as when the irs proposed to deny an organization’s exemption application ab initio id sec_12 i r b pincite cross-ref- erencing section the first revocation letter represented a final_decision by the irs to revoke petitioner’s tax-exempt status retroactively to date that letter was a written_statement issued by the irs national_office to a taxpayer the letter and its accom- panying examination_report recite the relevant facts set forth the applicable provisions of law and show the applica- tion of the law to the facts these documents thus manifest all the features of a ruling as defined in the regulations see sec_301_6110-2 proced admin regs the applicable revenue_procedure did not explicitly state how the irs document communicating a revocation of exempt status was to be characterized however since the commissioner’s initial recognition of exempt status took the form of a favorable determination_letter or ruling revproc_2014_9 sec_4 i r b pincite the document that modified or revoked that initial determination must logi- cally be either a ruling or a determination_letter as well the parties have stipulated that the irs initially recognized petitioner as tax exempt by a determination_letter and the first revocation letter is styled a final adverse determination regarding petitioner’s exempt sta- tus but respondent does not contend that the latter document was a de- termination letter for purposes of sec_6110 see sec_301 e proced admin regs defining a determination_letter as a writ- ten statement issued by a district_director in response to a written inquiry continued united_states tax_court reports in either event the first revocation letter and its accom- panying report constitute a written_determination as defined in sec_6110 see 350_f3d_100 d c cir holding that documents revoking tax-exempt status are subject_to disclosure under sec_6110 it is equally clear that the first revocation letter and its accompanying report were issued to petitioner the regula- tions unambiguously provide that ‘ i ssuance’ of a written_determination occurs with respect to rulings and determina- tion letters upon the mailing of the ruling or determination_letter to the person to whom it pertains sec_301_6110-2 proced admin regs it is undisputed that these docu- ments were sent to petitioner by certified mail on date they were thus issued to petitioner on that date see 495_f3d_676 d c cir the common meaning of ‘issue ’ as a transitive verb is ‘ t o give exit to to send forth or allow to pass out to let out to emit to discharge ’ a nd we see no reason this meaning should not apply here aff ’g f_supp 2d d d c because the first revocation letter and its accompanying report constitute a written_determination that was issued to petitioner the statute requires that these documents as properly redacted under sec_6110 be made available for public inspection under sec_6110 c petitioner’s arguments petitioner concedes that the first revocation letter at one point constituted a written_determination peti- tioner contends however that respondent’s withdrawal of that letter prior to disclosing it had the effect of rendering it un-issued or a legal nullity according to petitioner respondent’s withdrawal amounted to an admission that the letter was an obvious error petitioner cites a provision of the internal_revenue_manual irm stating that an erro- neous letter before being disclosed should be replaced with by an individual or an organization that applies principles and precedents previously announced by the national_office to the particular facts in- volved as noted earlier the language in this regulation concerning the role of district directors is outdated see supra note anonymous v commissioner a corrected copy in effect converting the original letter into an un-issued draft see irm pt date this argument is unpersuasive for at least three reasons first the commissioner’s withdrawal of the first revocation letter did not constitute an admission that the letter or its attached examination_report was erroneous in any respect rather the commissioner agreed to withdraw the letter as part of a settlement that reflected the parties’ mutual deci- sion to avoid the perceived hazards_of_litigation second the irm procedures for correcting an error by sub- stituting pages or reissuing a letter prior to disclosure have no application here the obvious error exception set forth in the irm applies to minor problems such as a typo- graphical error incorrect citation incorrect cross references or an inadvertent omission not to substantive changes in legal reasoning or findings_of_fact see irm pt and indeed the irm advises that a request for reconsideration of a ruling or a request for supplemental rulings is not a request for correction of an obvious error id pt the obvious error exception cannot be invoked to demand the displacement of the first revocation letter and the attached examination_report in their entirety third the irm lacks the force of law and does not create rights for taxpayers 947_f2d_983 n d c cir aff ’g tcmemo_1989_575 tax analysts f_supp 2d pincite same the regulations unambiguously provide that a written_determination is issued when it is mailed to the taxpayer sec_301 h proced admin regs a provision of the internal rev- enue manual could not override this regulation even if there were some inconsistency between the two which there is not neither the statute nor the regulations provide any sup- port for petitioner’s submission that a written_determination that has been properly issued can be un-issued indeed the regulations create a strong inference to the contrary they provide that background file documents which nor- mally are disclosable under sec_6110 do not include a request for a ruling or determination_letter that is with- drawn prior to issuance thereof sec_301_6110-2 proced admin regs this regulation shows that the department of the treasury knew how to exclude a with- drawn document from disclosure when it so intended and it united_states tax_court reports made this exclusion available only when the document is withdrawn prior to issuance of the ruling or determination_letter the regulations contain no provision that would exclude from disclosure a ruling or determination_letter or background document relating thereto that is withdrawn after the written_determination has been issued sec_6110 requires disclosure of any written deter- mination except as otherwise provided in this section the word any demands a broad construction see tax analysts f 3d pincite and the courts have uniformly refused to recognize exceptions from disclosure that are not distinctly spelled out in the statute sec_6110 incorporates no exception for a situation in which the commissioner agrees to withdraw a previously issued written_determination as part of a settlement based on the hazards_of_litigation we are not at liberty to craft such an exception where none exists see sec_6110 providing that the secretary shall not be required by any court to refrain from disclosure of a written_determination whose disclosure is mandated by sec_6110 anonymous t c pincite sec_6110 is a precise grant of jurisdiction and does not allow for additional general remedies petitioner alternatively contends that we should restrain respondent from disclosing if not the entire first revocation letter and explanatory report at least the section of the report that discusses the irs’ findings concerning private_inurement petitioner notes that the irs examination team in its rebuttal to petitioner’s protest made a recommendation not to pursue the private_inurement issue this rec- ommendation was apparently based on the examination team’s belief that private_inurement could be difficult to prove and that a court would find the other three grounds for revocation sufficient see generally tax analysts f 3d pincite advisory emails from irs office_of_chief_counsel to field_office staff however brief or informal con- stitute chief_counsel_advice to be disclosed under sec_6110 tax analysts f 3d pincite sec_6110 applies to determinations denying or revoking tax-exempt status 117_f3d_607 d c cir determinations labeled field_service_advice are analogous to technical_advice memoranda and thus subject_to sec_6110 disclosure anonymous v commissioner appeals evidently disagreed with this recommendation since the report accompanying the first revocation letter clearly advances private_inurement as one of four grounds for revoking petitioner’s exemption yet respondent has admitted that at some point during the ensuing negotiations it with- drew the inurement grounds for revocation in light of this admission petitioner urges that respondent be restrained from disclosing the section of the examination_report dis- cussing private_inurement in order to prevent public confu- sion there is no legal basis for this argument sec_6110 specifies seven categories of information that must be deleted from documents made available for public inspection under subsection a the parties have stipulated to the deletions that sec_6110 requires including the deletions that are required to the private_inurement section of the examina- tion report the statute authorizes no further deletions to the extent petitioner is arguing that this portion of the report has been withdrawn and should thus be deemed un- issued we reject that argument for the reasons stated above and to the extent petitioner is arguing for an equi- table exception based on the supposed risk of public confu- sion s ection f a is a precise grant of jurisdiction and does not allow for additional general remedies anony- mous t c pincite to reflect the foregoing decision will be entered for respondent f
